DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 2/01/2021 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of provisional application filed 9/27/2017.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10452043. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are platforms and a system comprising different generic components.  However, all other limitations are substantially the same.

16143012
A web services platform comprising: 




a data collector configured to collect samples of data points provided by one or more data sources and generate one or more input timeseries comprising a plurality of the samples; 
a timeseries service configured to: 







identify a first timeseries processing workflow that uses the input timeseries as an input and defines one or more processing operations to be applied to the samples of the input timeseries; 
perform the one or more processing operations defined by the first timeseries processing workflow to generate a first derived timeseries comprising a first set of derived timeseries samples; 
identify a second timeseries processing workflow that uses the first derived timeseries as an input and defines one or more processing operations to be applied to the samples of the input timeseries; and 


perform the one or more processing operations defined by the second timeseries processing workflow to generate a second derived timeseries comprising a second set of derived timeseries samples; and 
a timeseries storage interface configured to store the input timeseries and the first and second derived timeseries in a timeseries database
6. The web services platform of Claim 1, further comprising a directed acyclic graph (DAG) database storing a plurality of DAGs, each of the DAGs defining a timeseries processing workflow; 
wherein the timeseries service comprises a DAG identifier configured to determine whether any of the DAGs stored in the DAG database use the input timeseries or the first derived timeseries as an input.

A building management system comprising: building equipment configured to provide samples of one or more data points in the building management system; 
a data collector configured to collect the samples from the building equipment and generate one or more input timeseries comprising a plurality of the samples; a timeseries service comprising one or more processors, and one or more non-transitory computer-readable media communicably coupled to the one or more processors having instructions 
identify a first timeseries processing workflow that uses the one or more input timeseries as an input and defines one or more processing operations to be applied to the samples of the one or more input timeseries; 
perform the one or more processing operations defined by the first timeseries processing workflow to generate a first derived timeseries comprising a first set of derived timeseries samples; 
identify a second timeseries processing workflow that uses the first derived timeseries as an input and defines one or more processing operations to be applied to the samples of the first derived timeseries; and 
perform the one or more processing operations defined by the second timeseries processing workflow to generate a second derived timeseries comprising a second set of derived timeseries samples; 
a timeseries storage interface configured to store the one or more input timeseries and the first and second derived timeseries in a timeseries database, and 


-2-a directed acyclic graph (DAG) database storing a plurality of DAGs, each of the DAGs defining a timeseries processing workflow, wherein the timeseries service comprises a DAG identifier configured to determine whether any of the DAGs stored in the DAG database use the one or more input timeseries or the first derived timeseries as an input.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Muddu et al. US 20170134415 A1 (hereinafter referred to as “Muddu”).

As per claim 1, Muddu teaches:
A web services platform comprising: 
a data collector configured to collect samples of data points provided by one or more data sources and generate one or more input timeseries comprising a plurality of the samples (Muddu, [0135] – A data processing system is interpreted as a data collector.  Components that may generate machine data which is converted to timestamped event data includes Internet of Things (IoT) devices among other sources, wherein timestamped event data is interpreted as including individual samples of data points which are values associated with a time/date.  See also [0143] – Security ; 
a timeseries service configured to: 
identify a first timeseries processing workflow that uses the input timeseries as an input and defines one or more processing operations to be applied to the samples of the input timeseries (Muddu, [0147] and [0149] – Real time processing is conducted which may identify anomalies.  An anomaly or a set of anomalies may be evaluated together and may result in a determination of a threat indicator or a threat, wherein the event data is interpreted as input timeseries because they both make up values associated with dates/times.  Identification of anomalies is interpreted as a processing operation.  See also paragraphs [0137], [0145], and [0150] for machine learning which is interpreted as a way of identifying a timeseries processing workflow); 
perform the one or more processing operations defined by the first timeseries processing workflow to generate a first derived timeseries comprising a first set of derived timeseries samples (Muddu, [0149] – Anomalies are interpreted as a first derived timeseries); 
identify a second timeseries processing workflow that uses the first derived timeseries as an input and defines one or more processing operations to be applied to the samples of the input timeseries (Muddu, [0149] – A set of anomalies being evaluated together to indicate a threat is interpreted as a processing workflow that uses the anomalies as the input and defines a processing operation to be applied to the samples of the input.  See also paragraphs [0137], [0145], and [0150] for machine learning); and 
perform the one or more processing operations defined by the second timeseries processing workflow to generate a second derived timeseries comprising a second set of derived timeseries samples (Muddu, [0149] – A threat is interpreted as a second derived timeseries); and 
a timeseries storage interface configured to store the input timeseries and the first and second derived timeseries in a timeseries database (Muddu, [0171]- [0173] – The event data are persistently stored in a database.  Database may be accessed to obtain the event data (including raw event data and any associated information) that supports the anomalies or threat detection).

As per claim 2, Muddu teaches:
The web services platform of Claim 1, wherein the data sources comprise internet of things (IoT) devices (Muddu, [0135] – Components that may generate machine data which is converted to timestamped event data includes Internet of Things (IoT) devices).

As per claim 3, Muddu teaches:
The web services platform of Claim 1, wherein generating the first derived timeseries comprises: 
transforming one or more samples of the input timeseries into one or more samples of the first set of derived timeseries samples by applying the one or more samples of the input timeseries as an input to the first timeseries processing workflow (Muddu, [0147] and [0149]); and 
assembling the first set of derived timeseries samples to form the first derived timeseries (Muddu, [0147] and [0149]).

As per claim 4, Muddu teaches:
The web services platform of Claim 1, wherein generating the second derived timeseries comprises: 
transforming one or more samples of the first set of derived timeseries samples into one or more samples of the second set of derived timeseries samples by applying the one or more samples of the first set of derived timeseries samples as an input to the second timeseries processing workflow (Muddu, [0147] and [0149]); and 
assembling the second set of derived timeseries samples to form the second derived timeseries (Muddu, [0147] and [0149]).

As per claim 5, Muddu teaches:
The web services platform of Claim 1, wherein the timeseries service is configured to: 
identify one or more other timeseries required as inputs to the first timeseries processing workflow (Muddu, [0147] and [0149]); and 
generate an enriched timeseries processing workflow comprising the first timeseries processing workflow, the input timeseries, and the one or more other timeseries (Muddu, [0160] – Enriched event data).


The web services platform of Claim 1, wherein upon generating a derived timeseries, the timeseries service is configured to: 
(a) determine whether the derived timeseries is used as an input to any of a plurality of stored timeseries processing workflows (Muddu, [0353] and fig. 24 – There may be multiple anomaly models and threat indicator models wherein these are interpreted as a plurality of stored timeseries processing workflows); 
(b) in response to a determination that the derived timeseries is used as an input to at least one of the stored timeseries processing workflows, perform one or more processing operations defined by the timeseries processing workflows that use the derived timeseries as an input to generate another derived timeseries (Muddu, [0147] and [0149] – Determination of a threat indicator is interpreted as determining that a derived series of anomalies is used is the input for the threat detection); and 
(c) iteratively repeat steps (a) and (b) until the derived timeseries generated in step (b) is not used as an input to any of the plurality of stored timeseries processing workflows (Muddu, [0349] and fig. 23 – An overall view is that event data is repeatedly analyzed until a security threat is determined, wherein this may take multiple steps of generating subsets upon subsets of data).

Claims 8-12 and 14 are directed to a web services platform performing steps recited in claims 1-5 and 7 with substantially the same limitations.  Therefore, the rejections made to claims 1-5 and 7 are applied to claims 8-12 and 14.

Claims 15-20 are directed to a method performing steps recited in claims 1-5 and 7 with substantially the same limitations.  Therefore, the rejections made to claims 1-5 and 7 are applied to claims 15-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu in view of Delaney et al. US 20180121248 A1 (hereinafter referred to as “Delaney”).

As per claim 6, Muddu teaches:
The web services platform of Claim 1, further comprising a directed acyclic graph (DAG) database storing a plurality of DAGs, each of the DAGs defining a timeseries processing workflow (Muddu, [0312] – The topology-based assignments maintain a directed acyclical graph (DAG) structure that allows for dynamic execution of model-specific process threads and management of the input data dependencies of these model-specific process threads); 
Muddu doesn’t go into detail about identifying one of many DAGs, however, 
wherein the timeseries service comprises a DAG identifier configured to determine whether any of the DAGs stored in the DAG database use the input timeseries or the first derived timeseries as an input (Delaney, [0066] – An outlier detection and root cause determination server may detect outliers and may determine the root cause of the outliers using acyclic graphs, wherein this is interpreted as a DAG identifier since it uses directed acyclic graphs to determine an outlier).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Muddu’s invention in view of Delaney in order to identify one of many DAGs; this is advantageous because it allows the system to determine a root cause of an outlier in the system (Delaney, paragraph [0066]).

Claim 13 is directed to a web services platform performing steps recited in claim 6 with substantially the same limitations.  Therefore, the rejection made to claim 6 is applied to claim 13.

Response to Arguments
The request for the double patenting rejection to be held in abeyance is noted.  The Rejection is still pending and available to view for the record.

Applicant’s arguments filed 2/01/2021 have been fully considered but they are not persuasive.  Applicant’s arguments begin on page 10 of Remarks with a general argument that the prior art of record does not teach all limitations of the claim.  

Argument 1:  Applicant argues on pages 10-11 of Remarks that Muddu doesn’t adequately teach the claim limitation: “identify a first timeseries processing workflow that uses the input timeseries as an input and defines one or more processing operations to be applied to the samples of the input timeseries” because evaluating data in two separate data paths is not a web services platform including a timeseries service configured to perform the claimed limitation.  Further reasoning is that the processing for the data is predetermined in Muddu, and doesn’t identify which workflow to use.
In Response:  Muddu teaches in paragraph [0143], “incoming data is processed using machine learning/data science techniques to extract knowledge from large volumes of data that are structured or unstructured.”  This “machine learning” technique is further described in paragraph [0137] which reads, “the behavior analytics leverage machine learning data processing procedures and do not require any preexisting knowledge such as known signatures or rules.”  Paragraph [0145] also reads, “Machine learning is employed in certain embodiments to make it unnecessary to know in advance what activity constitutes a security threat or a security threat signature.”  Finally, paragraph [0150] reads, “In the context of machine-learning evaluation, historical data and third party data may be used to create and improve the machine learning models employed to perform the evaluation;”  The machine learning technique of Muddu is interpreted as an identification of  processing workflow that uses data as 
Argument 2:  Applicant argues a similar point on pages 11-12 of Remarks that Muddu doesn’t adequately teach the claim limitation: “identify a second timeseries processing workflow that uses the first derived timeseries as an input and defines one or more processing operations to be applied to the samples of the input timeseries” because a system where event data is analyzed for threat indicators is not a web services platform including a timeseries service configured to perform the claimed limitation.  Further reasoning is that the analyzing of event data is predefined in Muddu, and doesn’t identify which workflow to use.
In Response:  Please see the response to Argument 1 for similar reasoning on why Muddu teaches the claimed limitation.  

Applicant could possibly overcome the prior art of record by including  limitations in the claims which limit to a specific field of use such as sensors of physical devices as well as the type of data that is output from those devices as described in paragraph [0063].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jetzfellner et al. US 20200351116 A1 teaches a control system for controlling and/or monitoring devices (see title).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 10, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152